          Case 1:19-cv-03263-JGK Document 9 Filed 05/07/19 Page 1 of 3



Erica D. Klein (EK 6902)
eklein@brookskushman.com
Rebecca J. Cantor (NY4698130)
rcantor@brookskushman.com
Marc Lorelli
mlorelli@brookskushman.com
BROOKS KUSHMAN P.C.
1000 Town Center
Twenty-Second Floor
Southfield, Michigan 48075
Tel: (248) 358-4400
Fax: (248) 358-3351
Attorneys for Defendant
The Kooples USA, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHROME HEARTS LLC, a Delaware                  CASE NO. 1:19-CV-03263-JGK
 Limited Liability Company,

                       Plaintiff,               STIPULATION FOR EXTENSION OF
                                                TIME TO ANSWER OR OTHERWISE
               v.                               RESPOND TO COMPLAINT

 THE KOOPLES USA, INC., a Delaware
 Corporation; and DOES 1-10, inclusive,

                       Defendant.


       Plaintiff Chrome Hearts LLC (“Chrome Hearts”) filed a Complaint (the “Complaint”)

dated April 11, 2019 alleging trademark infringement and unfair competition. Defendant

The Kooples USA, Inc. (“The Kooples”) requested additional time to prepare its response to the

Complaint, and Plaintiff’s counsel agreed that The Kooples shall answer or otherwise respond to

the Complaint by June 6, 2019.
          Case 1:19-cv-03263-JGK Document 9 Filed 05/07/19 Page 2 of 3



       In view of this request and acknowledgment, IT IS HEREBY STIPULATED by and

between the parties hereto through their respective attorneys of record that the date for Defendant

The Kooples to answer or otherwise respond to the Complaint be extended to June 6, 2019.



 By: /s/ Brent Blakely with consent               By: /s/ Rebecca J. Cantor
 Brent Blakely (BB 1966)                          Erica D. Klein (EK 6902)
 BLAKELY LAW GROUP                                eklein@brookskushman.com
 1334 Parkview Avenue                             Rebecca J. Cantor (NY4698130)
 Suite 280                                        rcantor@brookskushman.com
 Manhattan Beach, CA 90266                        Marc Lorelli (MI Bar P63156)
 Tel: (310) 546-7400                              mlorelli@brookskushman.com
 Fax: (310) 546-7401                              BROOKS KUSHMAN P.C.
                                                  1000 Town Center
 Attorneys for Plaintiff                          Twenty-Second Floor
 Chrome Hearts LLC                                Southfield, MI 48075
                                                  Tel: (248) 358-4400
                                                  Fax: (248) 358-3351

                                                  Attorneys for Defendant
                                                  The Kooples USA, Inc.

Dated: May 7, 2019
          Case 1:19-cv-03263-JGK Document 9 Filed 05/07/19 Page 3 of 3



                       CERTIFICATE OF ELECTRONIC SERVICE


        I hereby certify that on May 7, 2019, I electronically filed the foregoing STIPULATION
FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO COMPLAINT
with the Clerk of the Court for the Southern District of New York using the ECF System which
will send notification to the registered participants of the ECF System as listed on the Court’s
Notice of Electronic Filing.

       I also certify that I have mailed by United States Postal Service the paper to the following
non-participants in the ECF System: None.


                                             BROOKS KUSHMAN P.C.

                                              /s/ Rebecca J. Cantor
                                             Erica D. Klein (EK 6902)
                                             eklein@brookskushman.com
                                             Rebecca J. Cantor (NY4698130)
                                             rcantor@brookskushman.com
                                             Marc Lorelli (MI Bar P63156)
                                             mlorelli@brookskushman.com
                                             1000 Town Center
                                             Twenty-Second Floor
                                             Southfield, MI 48075
                                             Tel: (248) 358-4400
                                             Fax: (248) 358-3351

                                             Attorneys for Defendant
                                             The Kooples USA, Inc.
